Citation Nr: 1828393	
Decision Date: 05/07/18    Archive Date: 05/18/18

DOCKET NO.  15-32 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to a compensable disability rating for posttraumatic stress disorder (PTSD). 

2. Entitlement to a total disability rating based on individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

K. M. Georgiev, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1963 to March 1966. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which denied a compensable increased rating for PTSD. 

As the Veteran has stated and submitted evidence that he cannot work due to his PTSD disability, TDIU is raised in conjunction with the claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a TDIU, either expressly raised by the Veteran or reasonably raised by the record, is part of the claim for an increased rating.

The Board most recently remanded this case in July 2017.  All remand instructions are complete.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  Throughout the entire timeframe on appeal, the Veteran's psychiatric disorder, which was formally diagnosed, was manifested by symptoms not severe enough either to interfere with occupational and social functioning or to require continuous medication.

2.  The Veteran is not unable to secure or follow a substantially gainful occupation due to his service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for the Veteran's service connected psychiatric disability have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2017).
2.  The criteria for entitlement to a TDIU are not met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

With respect to the Veteran's claim for a higher rating for his PTSD, the Board notes that in cases where a compensation award has been granted and an initial disability rating and effective date have been assigned, VA's VCAA notice obligations with respect to that issue are fully satisfied, and any defect in the notice is not prejudicial.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); see also Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).

In respect to the Veteran's TDIU claim, which stems from the increased rating claim for PTSD, the Veteran has submitted evidence and argument in support of his claim.  This evidence has referenced the applicable law and regulations necessary for a grant of an increased rating and TDIU.  Thus, the Board finds that the Veteran has actual knowledge as to the information and evidence necessary for him to prevail on his claims and is not prejudiced by a decision in this case.  As such, a remand for additional notice would serve no useful purpose and would in no way benefit the Veteran.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (indicating that remands which would only result in unnecessarily imposing additional burdens on the VA with no benefit flowing to the Veteran are to be avoided).

The Board also concludes that VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the Veteran's claim file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has not referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.

The United States Court of Appeals for Veterans Claims (Court) has also held that VA's statutory duty to assist the Veteran includes the duty to conduct a thorough and contemporaneous examination so that the evaluation of the claimed disability will be a fully informed one.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2017).

The RO provided the Veteran appropriate VA examinations, as explained below.  The VA examination reports are thorough and supported by the other treatment evidence of record.  The Board concludes the examination reports in this case are adequate upon which to base a decision.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Increased Rating for Psychiatric Disorder

Legal Criteria

Disability evaluations are determined by the application of a schedule of ratings that is based on average impairment of earning capacity.  38 U.S.C. § 1155 (2012).  Percentage evaluations are determined by comparing the manifestations of a particular disorder with the requirements contained in the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2017).  The percentage ratings contained in the Rating Schedule represent, as far as can practically be determined, the average impairment in earning capacity resulting from such disease or injury and their residual conditions in civilian occupations.  38 U.S.C. § 1155; 
38 C.F.R. § 4.1 (2017).  VA has a duty to acknowledge and consider all regulations which are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusion.  Schafrath, 1 Vet. App. at 589.

The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Veteran's psychiatric disorder is currently rated under 38 C.F.R. § 4.130, Diagnostic Code 9411 (2017).  Ratings are assigned according to the manifestation of particular symptoms.  

Notably, the term "such as" in 38 C.F.R. § 4.130 precedes lists of symptoms that are not exhaustive, but rather serve as examples of the type and degree of symptoms and their effects that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  It is not required to find the presence of all, most, or even some, of the enumerated symptoms recited for particular ratings.  Id. The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  Id. 

Accordingly, the evidence considered in determining the level of impairment under 38 C.F. R. § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms of a claimant's disability that affect the level of occupational and social impairment.  The pertinent provisions of 38 C.F.R. § 4.130 concerning the rating of psychiatric disabilities read in pertinent part as follows (See 38 C.F.R. § 4.130, Diagnostic Code 9411):

0 percent:  A mental condition has been formally diagnosed, but symptoms are not severe enough either to interfere with occupational and social functioning or to require continuous medication. 

      10 percent:  Occupational and social impairment due to mild or transient 
      symptoms which decrease work efficiency and ability to perform 
      occupational tasks only during periods of significant stress, or 
      symptoms controlled by continuous medication. 

30 percent:  Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

50 percent: Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty establishing effective work and social relationships.

Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) [citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), p. 32].

GAF scores ranging between 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). See 38 C.F.R. § 4.130 (incorporating by reference the VA's adoption of the DSM-IV for rating purposes). 

The Board notes that an examiner's classification of the level of psychiatric impairment by a GAF score is to be considered, but is not determinative of the percentage rating to be assigned.  VAOPGCPREC 10-95.

Merits of the Claim

The Veteran's increased rating claim was received in May 2014.

While outside the appeal period, the Board notes a February 2011 VA treatment note reflects PTSD related to an in-service car accident.  It noted that the Veteran will not drive at night, is claustrophobic with MRI, and suffers from flashbacks and nightmares.  It was noted that the Veteran saw a psychiatrist about it, requires no medication or therapy presently, and "does okay in daily life."  

The record contains September 2008, October 2013 and November 2014 letters from L.G., MA, LPA, who stated that the Veteran has been treated by her since May 2012.  In the November 2014 letter, chronic PTSD was diagnosed.  The examiner stated that the Veteran's Global Assessment of Functioning (GAF) score was 48, and he is unable to work due to PTSD symptoms.  It was noted that the Veteran does not socialize, does not drive at night, has poor sleep, is easily irritated, has headaches, and watching TV can trigger memories of the in-service car accident.  In the October 2013 letter, the examiner noted that the Veteran witnessed injury and death during in-service parachute accidents and suffered an in-service motor vehicle accident (MVA).  The MVA caused PTSD symptoms, including intrusive thoughts, triggered memories of the accident, isolating behavior, hyperirritability, exaggerated startle response, and sleep disturbance.

At a November 2012 VA examination, no diagnosis was found, which was noted in the opinion of the examiner to be a correction of an incorrect, prior diagnosis of PTSD made by the 2008 private examiner.  It was noted that the Veteran had some college, and had worked as an engineer and machine operator for multiple decades.  While he has been laid off during his long career, he has not had disciplinary problems on the job and denied missing any significant amount of work for a mental health reason.

A lay statement dated September 2014 noted that the Veteran struggles with depression, anger, and headaches.

The Veteran was afforded a VA examination in November 2014.  The examiner found that the Veteran did not meet the DSM-V criteria for PTSD, and rather diagnosed Other Specified Trauma and Stressor Related Disorder.  Further, the examiner noted that the symptoms are not severe enough either to interfere with occupational and social functioning or to require continuous medication.  The Veteran reported current symptoms including feeling distressed when reminded of the in-service car accident and avoiding thoughts/emotions/activities/people/places related to the trauma.  He reported persistent irritability, difficulty concentrating, sleep disturbance, exaggerated startle response, and hypervigilance.  The examiner noted chronic sleep impairment and stated that the Veteran is experiencing low levels of symptoms.  The Veteran reported a longstanding work history.  He denied disciplinary problems or missing work for a mental health reason.  The examiner considered L.G.'s opinion and stated that the symptoms described in the letter are not consistent with permanent disability.  The examiner also noted that the Veteran has not pursued medication or evidence-based treatment, inconsistent with the establishment of permanent disability.

The Veteran appeared for a VA examination in February 2018 by K.N., psychologist.  Other specified trauma and stressor related disorder was diagnosed.  It was noted that PTSD did not fit with the Veteran's current presentation, and that the Veteran does not meet the diagnostic criteria for PTSD as he does not exhibit two negative alterations in cognitions and mood associated with the traumatic event (Criterion D).  The examiner noted that symptoms are not severe enough to interfere with occupational and social functioning, or to require continuous medication.  Symptoms were reported as anxiety and suspiciousness.  The Veteran's hygiene, mood, thought process, insight, judgment, concentration, memory and overall presentation during the examination were adequate.  The Veteran reported hypervigilance, intrusive thoughts of an in-service car accident in 1965, little interest or pleasure in doing what he previously enjoyed, and an exaggerated startle response.  The Veteran has been married for 30 years, has children, and enjoys a good relationship with his family.  He was noted as enjoying retirement.  Prior to retirement, the Veteran reported that he was not often around people at work and functioned well in the work environment.

The February 2018 VA examiner considered the prior, private opinions that the Veteran suffers from PTSD which renders him unemployable, however, noted that the prior assessment did not outline the psychiatric testing relied upon and insufficient symptoms were noted to render such an opinion.  Further, the Veteran did not participate in therapies relating to PTSD and had a longstanding history of stable employment not impacted by mental health concerns.  The examiner also noted that the private examiner created the opinion in 2008, apparently without having established a therapeutic relationship, and that the opinion did not appear to evolve over time.  The Board agrees with this observation.  The February 2018 examiner ultimately opined that the Veteran does not suffer from PTSD and his level of functional impairment does not render him unemployable.  

Here, the evidence is insufficient to show that the Veteran's psychiatric disorder warrants a compensable rating.  The evidence does not support that symptoms interfere with occupational or social functioning, nor do they encompass occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication, to establish the higher rating.

In this case, the Board weighs more heavily the VA examinations, rendered by three different examiners in November 2012, November 2014, and February 2018, which took into account the private opinions that posited the Veteran is unemployable due to PTSD, and noted that the reasoning is unsupported by diagnostic testing and inconsistent with the facts of the Veteran's case.  The private examiner appeared to render the opinion prior to establishing a therapeutic relationship with the Veteran and the opinion did not seem to evolve over time with the benefit of a therapeutic relationship having been established.  The Veteran, as noted, has a longstanding work history without evidence of occupational impairment by mental health symptoms.  He also has declined significant mental health treatment and medication.  His relationship with his wife and children is positive and he is enjoying retirement.  As stated by the VA examiners, these facts are inconsistent with unemployability due to a psychiatric condition, and the evidence further does not indicate that his symptoms have caused occupational and social impairment.

VA examiners have consistently reported that a mental condition has been formally diagnosed, but symptoms are not severe enough either to interfere with occupational and social functioning or to require continuous medication.  There is no evidence to support the Veteran's psychiatric symptoms decrease work efficiency and ability to perform occupational tasks.  The evidence supports that the Veteran worked successfully for many decades and with no indication of decreased work efficiency and ability to perform occupational tasks.  While the Veteran reported he worked better alone, there is no evidence establishing decreased work efficiency and ability to perform occupational tasks, as it appeared that the Veteran could use his skillset to work in jobs which required minimal contact with others.  The Veteran has not taken continuous medication for psychiatric symptoms.

In light of the above, the Board finds that a preponderance of the evidence demonstrates that the Veteran's service-connected disability does not match the compensable rating criteria. 

In making its determination, the Board considered the applicability of the benefit of the doubt doctrine.  38 U.S.C. § 5107 (2012); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  However, as the preponderance of the evidence is against the Veteran's claim of entitlement to a compensable rating for a psychiatric disorder, the doctrine is not applicable in the instant appeal and his claim must be denied.  Id.   

TDIU

Upon review of the record, the Board finds the preponderance of the probative and persuasive evidence is against the claim at any point during the appeal.

Total disability will be considered to exist where there is present any impairment of mind and body that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (2017).  Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that the Veteran meets the schedular requirements.  If there is only one service-connected disability, this disability should be rated at 60 percent or more; if there are two or more disabilities, at least one should be rated at 40 percent or more with sufficient additional service-connected disability to bring the combination to 70 percent or more.  38 C.F.R. § 4.16(a) (2017).

To meet the requirement of "one 60 percent disability" or "one 40 percent disability," the following will be considered as one disability: (1) disability of one or both lower extremities, including the bilateral factor, if applicable; (2) disabilities resulting from one common etiology; (3) disabilities affecting a single body system; (4) multiple injuries incurred in action; and (5) multiple disabilities incurred as a prisoner of war.  Id.  

Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).

Where these percentage requirements are not met, entitlement to benefits on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, and consideration is given to the Veteran's background including his or her employment and educational history.  38 C.F.R. §4.16(b).  The Board does not have the authority to assign an extraschedular total disability rating for compensation purposes based on individual unemployability in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but it may not be given to his or her age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2017).

The Veteran is service-connected for a psychiatric disorder such as PTSD at a noncompensable rating from April 2013 to present.  The Veteran's combined rating for the time period under consideration is 0 percent.  Therefore, he does not meet the schedular requirements for entitlement to a TDIU under 38 C.F.R. § 4.16(a).  

The Board finds no basis to refer the case to the Director, Compensation Service for consideration of TDIU on an extraschedular basis.  

During the Veteran's VA examinations, the Veteran reported a longstanding career that was not significantly hindered by psychiatric problems.  The Veteran reported working for nearly four decades as an engineer and machine operator.  He reported no disciplinary problems or mental health problems interfering with work.  He has some college.  The Veteran reported during the February 2018 VA examination that he was 74 when he retired, and he is enjoying retirement.  The Veteran reported that he was not often around people at work and functioned well in the work environment.

The record contains September 2008, October 2013 and November 2014 letters from L.G., MA, LPA, who stated that the Veteran has been treated by her since May 2012.  In the November 2014 letter, chronic PTSD was diagnosed.  The examiner stated that the Veteran's Global Assessment of Functioning (GAF) score was 48, and he is unable to work due to PTSD symptoms.  It was noted that the Veteran does not socialize, does not drive at night, has poor sleep, is easily irritated, has headaches, and watching TV can trigger memories of the in-service car accident.  In the October 2013 letter, the examiner noted that the Veteran witnessed injury and death during in-service parachute accidents and suffered an in-service motor vehicle accident (MVA).  The MVA caused PTSD symptoms, including intrusive thoughts, triggered memories of the accident, isolating behavior, hyperirritability, exaggerated startle response, and sleep disturbance.

In this case, the Board weighs more heavily the VA examinations, conducted by three different examiners, which took into account the private opinions that posited the Veteran is unemployable due to PTSD, and noted that the reasoning is unsupported by diagnostic testing and inconsistent with the facts of the Veteran's case.  The Veteran, as noted, has a longstanding work history without evidence of interference by mental health symptoms.  He also has declined mental health treatment and medication.  As stated by the VA examiners, these facts are inconsistent with unemployability due to a psychiatric condition.

Here, the evidence is insufficient to show that the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities so as to warrant referral for extraschedular consideration.

In light of the above, the Board finds that a preponderance of the evidence demonstrates that the Veteran's service-connected disability does not render him unable to secure and follow a substantially gainful occupation and, therefore, he is not entitled to referral for a TDIU rating under extraschedular criteria. 

In making its determination, the Board considered the applicability of the benefit of the doubt doctrine.  38 U.S.C. § 5107 (2012); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  However, as the preponderance of the evidence is against the Veteran's claim of entitlement to a TDIU rating, the doctrine is not applicable in the instant appeal and his claim must be denied.  Id.   



ORDER

Entitlement to a compensable disability rating for posttraumatic stress disorder (PTSD) is denied. 

Entitlement to a total disability rating based on individual unemployability (TDIU) is denied.




____________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


